Barnard, P. J.:
It is now definitely settled that a deposit in a savings bank, *238made by a person in his or her name as trustee for another, is a complete and valid transfer of the title to the fund. (Martin v. Funk, 75 N. Y. 134.)
After the death of the person who made the deposit, in this case, her administrator collected the same from the bank, and the question presented is whether the payment is good. It is a general rule that trusts in personal property at the death of the trustee devolve upon the administrator of the deceased trustee. In this case the trust was an executed trust when the deposit was made. There was nothing to be done by the administrator in reference to it. There seems to be no reason why an administrator of such a trust should possess himself of the fund. It would not be subject to the payment of debts of his intestate. There was no valid or legal unexecuted trust which his intestate herself was bound to carry into effect. If she believed that she could recall the gift in her lifetime, the gift was none the less executed, and she would have been legally bound to pay it to the donee if she had collected it. The deposit not having been drawn out by the donor and the gift having been completely executed, no duty could have been, by the beneficiary, cast upon the administrator to collect the same and pay it to him. My conclusion, therefore, is that after the death of the donor the power of collection of the deposit in this case existed solely in the donee. The judgment should therefore be affirmed, with costs.
Gilbert, J., concurred; Pratt, J., not sitting.
Judgment affirmed, with costs.